                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 Billy Russell, Jr.                             )
                                                )
         Plaintiff,                             )
                                                )
 v.                                             ) No. 4:18-cv-1666 AGF
                                                )
 St. Charles Police Department, et. al.         )
                                                )
         Defendants.                            )

                                  ENTRY OF APPEARANCE

       COMES NOW Holly Magdziarz, Associate County Counselor, and enters her appearance

in the above-reference matter as counsel for Defendant Officer Shawn Birdsong

                                                    OFFICE OF THE ST. CHARLES
                                                    COUNTY COUNSELOR


                                                    ______________________________
                                                    Holly E. Magdziarz #65118MO
                                                    Associate County Counselor
                                                    100 N. Third Street
                                                    Suite 216
                                                    St. Charles, MO 63301
                                                    (636) 949-7540
                                                    hmagdziarz@sccmo.org


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of February, 2019, a true copy of the foregoing was

delivered through the Court’s Notice of Electronic Filing and will be served via Hand Delivery

to Billy Russell, Jr., Prisoner #2018120915 at the St. Charles County Department of Corrections,

301 N. Second St., St. Charles, MO 63301.


                                                    ______________________________



                                                1
